Title: To George Washington from Oliver Wolcott, Jr., 2 May 1797
From: Wolcott, Oliver Jr.
To: Washington, George



Dear Sir,
Philadelphia May 2nd 1797

I embrace the earliest opportunity to transmit a Copy of the documents refered to in the Presidents Speech. We hear nothing further that is interesting.
It is remarkable that all the foreign Nations with whom we have public intercource bring forward their claims for Gratitude, even the Spaniard contends for his Share. With perfect respect & attachment I remain Dear Sir, your obedt servt

Oliv. Wolcott jr

